371 U.S. 207 (1962)
LEVER BROTHERS CO.
v.
UNITED STATES ET AL.
No. 487.
Supreme Court of United States.
Decided December 10, 1962.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO.
Abe Fortas, William L. McGovern, Abe Krash and Dennis G. Lyons for appellant.
Solicitor General Cox, Assistant Attorney General Loevinger and Lionel Kestenbaum for the United States, and Richard W. Barrett for Procter & Gamble Co. et al., appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed.
MR. JUSTICE STEWART took no part in the consideration or decision of this case.